Citation Nr: 0206890	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  02-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, as 
variously diagnosed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1968 to June 1970, 
and from November 1972 to November 1976, with active duty in 
support of Operation Desert Shield/Storm from January 1991 to 
June 1991, as well as some additional active duty totaling 
approximately 2 months 13 days yet to be identified or 
verified, as well as additional inactive duty with the United 
States Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the RO, which denied service connection for a skin disorder, 
as variously diagnosed.  The veteran completed his appeal via 
substantive appeal, VA Form 9, dated in April 2002, which 
included a written request necessitating the instant Board 
Remand.  


REMAND

The veteran's April 2002 substantive appeal includes a 
request for a "teleconference or travel section...[h]earing" 
before the Board.  However, in a separate document the 
veteran requested a videoconference hearing and waived his 
right to a hearing before a Member of the Board sitting at 
the RO (Travel Board hearing).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing between the 
veteran at the RO and a Member of the 
Board in Washington, D.C.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

